   Case 1:15-cv-01427-TWT Document 386 Filed 03/29/21 Page 1 of 19




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


  M. H.
  a minor child, by and through his
  mother and legal guardian, et al.,


       Plaintiffs,
            v.                                CIVIL ACTION FILE
                                              NO. 1:15-CV-1427-TWT
  FRANK BERRY
  in his official capacity as Commissioner
  of the Department of Community
  Health,


       Defendant.


                              OPINION AND ORDER

      This is a civil rights action. It is before the Court on the Defendant’s

Motion for Partial Summary Judgment [Doc. 312] and the Plaintiffs’ Motion

for Summary Judgment [Doc. 314]. For the reasons set forth below, the Court

DENIES the Defendant’s Motion for Partial Summary Judgment [Doc. 312]

and GRANTS the Plaintiffs’ Motion for Summary Judgment [Doc. 314].

                                 I.    Background

      On April 29, 2015, Plaintiff M.H. and former Plaintiff S.R. filed their

initial complaint against the Georgia Department of Community Health

(“DCH”), Georgia’s Medicaid agency. The Plaintiffs sought injunctive and

declaratory relief for violations of the Medicaid Act and the U.S. Constitution
   Case 1:15-cv-01427-TWT Document 386 Filed 03/29/21 Page 2 of 19




(M.H. II, Doc. 1). Plaintiff S.R. was dismissed from this action due to

settlement, leaving M.H. as the sole plaintiff at that time. Prior to filing M.H.

II, M.H. filed suit against the Defendant for denying his request for increased

nursing hours. M.H. v. Cook, No. 1:08-cv-2930 TWT, 2013 WL 2252917 (N.D.

Ga. May 22, 2013) (M.H. I). M.H. obtained the relief he sought, but on summary

judgment, suffered adverse rulings on two claims which alleged that the

Georgia Department of Community Health violated the Medicaid Act and the

Due Process Clause of the United States Constitution by providing inadequate

notice of its decisions to deny or reduce benefits and by failing to provide case

management services. Id.

      On November 16, 2015, in response to the Defendant’s Motion to

Dismiss in M.H. II, the Court dismissed M.H.’s claims of inadequate notice and

failure to provide case management services as barred by res judicata because

M.H. had not presented enough new facts to distinguish these claims from

those previously dismissed in M.H. I. M.H. is a medically fragile Medicaid

recipient with certain skilled nursing needs. The Plaintiff M.H.’s only

remaining individual claim is whether he receives all medically necessary

skilled nursing and personal support services (“PSS”), which includes care to

members in the form of feeding, bathing, dressing, personal hygiene, meal

preparation, light housekeeping, and assisting with mobility. M.H. seeks six

hours of PSS along with eighteen hours of skilled nursing.


                                       2
   Case 1:15-cv-01427-TWT Document 386 Filed 03/29/21 Page 3 of 19




      On June 14, 2017, the Court granted class certification status on three

claims: (1) the Defendant’s alleged failure to accord the treating doctor’s

recommendation appropriate weight when determining a member’s nursing

hours; (2) the Defendant’s alleged improper assumption that the primary

caregivers can be taught skilled nursing needs and class members then can be

weaned to lower hours than medically necessary or off the program; and (3) the

Defendant’s alleged failure to consider the capacity of the class members’

primary caregivers when determining how many nursing hours are

appropriate. The Plaintiffs contend that these policies and practices violate the

Early and Periodic Screening, Diagnostic, and Treatment (“EPSDT”)

provisions of the Medicaid Act, which require the state to provide all services

necessary to correct or ameliorate the conditions of covered children. The Court

designated M.H. as the named plaintiff, with the PSS claim limited to M.H.

      In 2018, the Court consolidated the M.H. II class action with C.C. v.

Berry, H.K v. Berry, and E.C. v. Berry. The Plaintiffs C.C. and E.C. are also

medically fragile Medicaid recipients receiving skilled nursing services

through the Georgia Pediatric Program for Children (“GAPP”). The Court

previously denied these Plaintiffs’ Motion to Amend the Complaint and add

two new claims which M.H. was previously barred from asserting by res

judicata. The Court also denied the Plaintiffs’ Motion for Certification of a

Subclass regarding notice letters and case management services.


                                       3
    Case 1:15-cv-01427-TWT Document 386 Filed 03/29/21 Page 4 of 19




        The Georgia Department of Community Health is the single state

agency responsible for administering Georgia’s Medicaid program. Pls.’ SOMF

¶ 1. The DCH issues policies and procedures governing the program. The

EPSDT provisions of the Medicaid Act require that Medicaid-eligible children

under 21 years of age receive all services necessary to correct and ameliorate

their conditions, including in-home skilled nursing services where needed. Id .

at ¶¶ 2-3; 42 U.S.C. § 1396d(r)(5). DCH approves and pays for skilled nursing

services for Georgia children through the Georgia Pediatric Program (“GAPP”).

Id . at ¶ 4.

        DCH contracts with Alliant Health Solutions, formerly known as the

Georgia Medical Care Foundation, for reviewing requests for skilled nursing

services in the GAPP program. Id . at ¶ 5. Alliant determines the number of

hours per week of skilled nursing services that should be approved as medically

necessary for GAPP participants and communicates those decisions to the

participant’s caregiver and nursing agency. Id . at ¶ 6. Most GAPP participants

have multiple physicians in different specialties attending to their needs. Id .

at ¶ 13. Skilled nursing tasks for GAPP participants can include assessing

placement and efficacy of a G-tube, feeding a patient through a G-tube,

assessing the efficacy of a tracheostomy, deep suctioning, determining the need

for PRN medications, and performing assessments. Id . at ¶ 16. Under the

Georgia Nurse Practice Act, skilled nurses are the only persons who can be

paid to perform skilled nursing tasks. Id . at ¶ 17. A DCH-approved nursing
                                       4
    Case 1:15-cv-01427-TWT Document 386 Filed 03/29/21 Page 5 of 19




agency, with approval from a treating physician, makes a request for in-home

skilled nursing services to seek to enroll a Medicaid-eligible, medically fragile

child into the GAPP program. Id . at ¶ 18. If a change in condition occurs, the

nursing providers and physician can submit a request to change the number of

hours approved. Id . DCH and Alliant require documentation to support

requests for skilled nursing if applicable, including nursing notes, hospital

records and discharge summaries, an Individual Education Plan, a caregiver

checklist noting the caregiver’s competency, and a Statement of Medical

Necessity signed by the nursing agency and treating physician. Id . at ¶ 19. In

the Statement of Medical Necessity, the treating physician and nursing agency

summarize the diagnoses and conditions of the GAPP participant, and

treatments and medications needed to support the number of skilled nursing

hours being requested. Id . at ¶ 20. Alliant’s “medical review teams” review such

requests, determine how many skilled nursing hours per week that Alliant

deems medically necessary, and inform caregivers of GAPP participants and

their nursing agencies how many skilled nursing hours per week are approved.

Id . at ¶ 6.

        Alliant’s “medical review teams” consist of two or three nurses and one

or two physicians who review requests for skilled nursing hours in the GAPP

program. Id . at ¶ 21. As of late 2019, the GAPP review nurses for Alliant were

Brianne Taylor and Stephanie Rooney. Id . at ¶ 22. The doctors engaged on the

review teams were Dr. Schuessler and Dr. Zurbrugg. Id . Since 2015, several
                                       5
    Case 1:15-cv-01427-TWT Document 386 Filed 03/29/21 Page 6 of 19




other nurses, including Reams, Sehenuk, Purcell, Bifaro and Jones have

participated in the GAPP medical review teams, and Dr. Papciak has

participated as a physician. Id . at ¶ 23. The medical review teams convene two

meetings each week to review GAPP participants’ skilled nursing hours

requests. Id . at ¶ 24. Each team reviews about twenty-five cases in

approximately one hour, although the amount of case review and duration of

the meeting may vary. Id . In each case, one nurse, the reviewing nurse, is the

only team member to review the submitted documentation. Id . at ¶ 25. The

reviewing nurse manually prepares a scoresheet and verbally reports on

diagnoses and recommended hours to the rest of the team. Id . at ¶ 25. The

other nurse or nurses may attend the review meeting in person, but the one or

two doctors serving on the teams in recent years attend by phone and never

have actual records before them as they listen to the reviewing nurse’s verbal

summaries. Id . at ¶¶ 26-27. A DCH employee occasionally sits in on the

meetings. Id . at ¶ 28.

       The scoresheet used by the reviewing nurse is a form developed by Dr.

Gary Miller and others at Alliant and approved by DCH. Id . at ¶ 29. The

scoresheet lists various possible conditions, diagnoses, and treatments that

medically fragile children may have. Id . at ¶ 30. The reviewing nurse checks

the box by each present in the case of the GAPP participant. Id . The boxes yield

a certain number of points for each listed condition, and then a table converts

ranges of total points into wide ranges of total possible skilled nursing hours.
                                       6
   Case 1:15-cv-01427-TWT Document 386 Filed 03/29/21 Page 7 of 19




Id . The Plaintiffs allege that the scoresheet has not been scientifically tested

for accuracy in determining medically necessary hours. Id . at ¶ 32. Alliant

revised the scoresheet in October 2015 which allegedly resulted in producing

lower ranges of skilled hours. Id . at ¶ 33.

      The brief discussion and recommendation on each GAPP participant

whose case is being reviewed allegedly focuses on the reviewing nurse’s

summary in the scoresheet, not on the Statement of Medical Necessity signed

by the physician and nursing agency. Id . at ¶ 34. The reviewing nurse’s

recommendation based on the scoresheet is typically accepted. Id . at ¶ 35. In

communicating decisions approving fewer hours than requested to the nursing

agency and caregiver, Alliant uses a boilerplate letter referring to general DCH

policies and does not address the reasons the treating physician requested a

higher number, as set out in the Statement of Medical Necessity. Id . at ¶ 36.

      At DCH’s direction, Alliant review team members review requests for

skilled nursing services with the general assumption that all caregivers are

capable of being trained to perform all skilled nursing tasks, except for a head

to toe assessment. Id . at ¶ 37. DCH formerly described the objective of the

GAPP program as “teach and wean,” meaning that caregivers would be taught

to do the needed skilled nursing tasks and then the participant and caregiver

would be weaned off the number of skilled nursing initially deemed medically

necessary to a lower number, with the caregiver expected to make up the

difference in skilled hours. Id . at ¶¶ 38-40. The Plaintiffs allege that Alliant
                                         7
    Case 1:15-cv-01427-TWT Document 386 Filed 03/29/21 Page 8 of 19




consistently does not consider any possible limitations on the capacity of the

caregiver to provide care for the participant, such as a job, no family help, other

kids to care for, or individual health conditions. Id. at ¶ 41. DCH and Alliant

consider such possible limitations as “social factors” which are not considered

in determining the medically necessary hours for each participant. Id. at ¶ 42.

The Plaintiffs allege that the failure of DCH through Alliant to give sufficient

weight to the treating physician’s opinion, the “teach and wean” approach, and

the failure to consider limitations on the ability of the caregiver to perform

skilled nursing services all contribute to GAPP participants being approved for

significantly fewer skilled nursing hours than needed. Id. at ¶¶ 43, 44.

      The Court has considered eight individual cases of named Plaintiffs in

ruling on motions for temporary restraining orders and/or preliminary

injunctions. In each case, the Court granted injunctive relief to require DCH

to provide the skilled hours recommended by the treating physician, instead of

the lower hours approved by Alliant and DCH. Regarding named Plaintiff

M.H., the Court ordered DCH to provide 18 hours of skilled nursing per day,

finding that DCH’s decision to reduce to 12 hours per day was not based on

medical necessity but instead on the policy and practice of the GAPP program

to wean nursing care if a child has been medically stable and on DCH’s failure

to give adequate consideration to the treating physician’s determination of

medical necessity. Id. at ¶¶ 45-59.


                                        8
   Case 1:15-cv-01427-TWT Document 386 Filed 03/29/21 Page 9 of 19




      On July 31, 2020, the Defendant Frank Berry, Commissioner of the

Georgia Department of Community Health, filed a Motion for Partial

Summary Judgment arguing for judgment in its favor regarding the three class

allegations and M.H.’s individual claim. On July 31, 2020, the Plaintiffs filed

a Motion for Summary Judgment as to the class allegations.

                               II.      Legal Standard

      Summary      judgment    is    appropriate   only   when   the   pleadings,

depositions, and affidavits submitted by the parties show no genuine issue of

material fact exists and that the movant is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a). The court should view the evidence and any

inferences that may be drawn in the light most favorable to the nonmovant.

Adickes v. S.H. Kress & Co., 398 U.S. 144, 158-59 (1970). The party seeking

summary judgment must first identify grounds to show the absence of a

genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323-24

(1986). The burden then shifts to the nonmovant, who must go beyond the

pleadings and present affirmative evidence to show that a genuine issue of

material fact does exist. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 257

(1986). “A mere ‘scintilla’ of evidence supporting the opposing party’s position

will not suffice; there must be a sufficient showing that the jury could

reasonably find for that party.” Walker v. Darby, 911 F.2d 1573, 1577 (11th

Cir. 1990).


                                        9
   Case 1:15-cv-01427-TWT Document 386 Filed 03/29/21 Page 10 of 19




                                   III.        Discussion

      In this class action, the Plaintiffs allege that the Defendant,

Commissioner of the Georgia Department of Community Health, violated the

Medicaid Act by failing to approve and pay for the amount of in-home skilled

nursing care that is medically necessary for covered children through the

Georgia Pediatric Program. The Plaintiffs claim that these failures are due in

part to system wide deficiencies in the process by which DCH and its agent,

Alliant, determine the number of hours that will be approved. Specifically, the

Plaintiffs allege: (1) DCH fails to give sufficient weight to the treating

physician’s determination of the amount of skilled nursing hours that are

needed; (2) DCH imposes a “teach and wean” program under which caregivers

are taught skilled nursing tasks, then “weaned” from skilled nursing hours

originally considered necessary; and (3) DCH fails to consider limitations on a

particular caregiver’s capacity to provide skilled nursing care to a medically

fragile child. The Plaintiffs contend that these policies and practices violate the

Early and Periodic Screening, Diagnostic, and Treatment provisions of the

Medicaid Act, which require the state to provide all services necessary to

correct or ameliorate the conditions of covered children. The Plaintiffs request

that the Court declare these policies and practices unlawful and enjoin them.

The Defendant requests that the Court grant judgment in its favor regarding

the class allegations and Plaintiff M.H.’s individual claim that he does not

receive sufficient personal support services under Medicaid.
                                          10
   Case 1:15-cv-01427-TWT Document 386 Filed 03/29/21 Page 11 of 19




      The Medicaid Act mandates that states that participate in the Medicaid

program provide EPSDT services to Medicaid-eligible children under twenty-

one years of age. See 42 U.S.C. §§ 1396(a)(43) and 1396d(r). As the Centers for

Medicare and Medicaid Services explains:

      The EPSDT benefit is more robust than the Medicaid benefit for
      adults and is designed to assure that children receive early
      detection and care, so that health problems are averted or
      diagnosed and treated as early as possible. The goal of EPSDT is
      to assure that individual children get the health care they need
      when they need it – the right care to the right child at the right
      time in the right setting.

EPSDT:       A     Guide      for     States ,    at     1      (June      2014),

https://www.medicaid.gov/sites/default/files/2019-12/epsdtcoverageguide.pdf.

Under EPSDT, eligible children must receive all services and treatments

covered by the Medicaid Act that are necessary “to correct or ameliorate” any

physical and mental illnesses and conditions discovered during a screening.

See 42 U.S.C. § 1396d(r)(5); see also Moore v. Reese , 637 F.3d 1220, 1235 (11th

Cir. 2011). “[P]rivate duty nursing services” are included in the treatments and

services under the Medicaid Act. See 42 U.S.C. § 1396d(a)(8).

      In providing private duty nursing services under EPSDT, Georgia’s

Medicaid Plan must include reasonable standards for determining the extent

of private duty nursing services under the state Plan which are consistent with

the objectives of EPSDT to “correct or ameliorate” a child’s conditions. 42

U.S.C. § 1396a(a)(17). The state Medicaid agency may place appropriate limits

on private duty nursing services based on such criteria as medical necessity.
                                       11
   Case 1:15-cv-01427-TWT Document 386 Filed 03/29/21 Page 12 of 19




42 C.F.R. § 440.230(d). The state may review the medical necessity of the

amount of private duty nursing services prescribed by the treating physician

and make its own determination of medical necessity. See Moore, 637 F.3d at

1257. In cases where the amount of EPSDT services prescribed by a treating

physician is disputed by the state, the Eleventh Circuit identifies “the pivotal

issue” as whether the amount of EPSDT services provided by the state are

sufficient in amount to “reasonably achieve” the purposes of the services to

correct or ameliorate the plaintiff’s condition. Id. at 1257-58.

      When a state Medicaid agency has exceeded the bounds of its
      authority by adopting an unreasonable definition of medical
      necessity or by failing to ensure that a required service is
      ‘sufficient in amount, duration, and scope to reasonably achieve
      its purpose,’ aggrieved Medicaid recipients have recourse in the
      courts.

Id. at 1259 (citing 42 C.F.R. § 440.230(c),(d)). Medicaid is a joint federal-state

cooperative program where states devise and fund their own medical

assistance program subject to the requirements of the Act. See Moore, 637

F.3d. at 1231. Section 1396a(a)(17) requires the state plan to “include

reasonable standards . . . for determining eligibility for and the extent of

medical assistance under the plan which . . . are consistent with the objectives”

of the Act. Id. at 1232 (quoting 42 U.S.C. § 1396(a)(17)).

      The Court addresses each of the class allegations in turn. First, the

Plaintiffs claim that DCH fails to give sufficient weight to the treating

physician’s determination of the amount of skilled nursing hours that are

                                        12
   Case 1:15-cv-01427-TWT Document 386 Filed 03/29/21 Page 13 of 19




needed when determining a child’s nursing hours under the Medicaid Act. The

Court agrees. Under the Medicaid Act, the treating physician has a role in

determining what treatment is necessary to “correct or ameliorate” a Medicaid

beneficiary’s condition. ESPDT defines the role for the treating physician as

the “screening service” who takes “a comprehensive health and developmental

history,” performs “a comprehensive unclothed physical exam” and performs

“laboratory tests” “to determine the existence of certain physical or mental

illnesses or conditions.” 42 U.S.C. §§ 1396d(r)(1)(A)&(B). ESPDT requires the

provision of all necessary care “to correct or ameliorate” any conditions

detected by the screening service. 42 U.S.C. § 1396d(r)(5). The Statement of

Medical Necessity submitted by the treating physicians comprises the findings

of the EPSDT screening for each GAPP participant.

      The Court agrees with the Plaintiffs that Alliant’s review process when

determining the allotment for nursing hours for each participant minimizes

the skilled care needs identified by the treating physician in the Statement of

Medical Necessity. DCH and Alliant are not permitted under the Medicaid Act

to note the hours recommended by the treating physician and then disregard

that recommendation and the reasons for it in arriving at a much lower total.

Numerous DCH and Alliant employees have testified regarding the failure to

consider the treating physician’s recommendation. Dr. Kathryn McCusker

provided an expert report reviewing the DCH and Alliant process by looking

at documentation for thirty-seven GAPP participants. Pls.’ SOMF, at ¶ 151.
                                      13
   Case 1:15-cv-01427-TWT Document 386 Filed 03/29/21 Page 14 of 19




The testimony from the DCH and Alliant employees supports Dr. McCusker’s

opinion that recommendations from the treating physicians are noted but not

given sufficient weight in the decision-making process. Most often only one

GAPP medical review team member, the reviewing nurse, looks at the treating

physician’s recommendation and other medical records. Id. at ¶ 25. The

reviewing nurse’s proposal for the number of hours to be approved is driven by

the Alliant “scoring sheet,” which does not include consideration of the treating

physician’s recommendation, although the physician’s recommendation may

be read aloud during review meetings. Id . at ¶¶ 29, 34. Neither of the two

doctors who have alternated as the doctor on the Alliant review team for the

last three years attends the review sessions in person or even sees the treating

physician’s recommendation – they only participate by phone, to hear a verbal

summary of each case by the review nurse. Id . at ¶ 27. The reviewing nurse

generally only sees the physician’s recommendation. The GAPP medical review

team typically adopts the recommendation of the single review nurse derived

from the scoresheet, as the skilled nursing hours medically necessary for the

participant. Id . at ¶ 35. The adverse action notice letters do not address or

respond to the treating physician’s recommendation. Id . at ¶ 36.

      The Court has already granted injunctive relief in multiple cases

involving members of the class where the Defendant failed to adequately

consider the treating physician’s recommendation and denied necessary skilled

nursing care. Considering the testimony of the Alliant and DCH witnesses, the
                                       14
   Case 1:15-cv-01427-TWT Document 386 Filed 03/29/21 Page 15 of 19




opinions of the Plaintiffs’ experts, and the affidavits of various class members’

treating physicians and treating nurses, the records show that the Defendant

fails on a class-wide basis to give sufficient weight to the treating physician’s

determination of the amount of skilled nursing hours that are needed. The

Defendant has approved a process that gives insufficient weight to the treating

physician’s determination of medical necessity. As the Eleventh Circuit

explained in Moore , 637 F.3d at 1257, the treating physician is “a key figure”

and initially determines what amount of nursing services are medically

necessary. The state is not empowered to act as the “final arbiter” of medical

necessity and to arbitrarily ignore the reasons given in the treating physician’s

recommendation of higher hours. Id . at 1258-59.

      Next, the Plaintiffs claim that the Defendant imposes a “teach and

wean” policy under which caregivers are taught skilled nursing tasks and the

child is then weaned from skilled nursing hours originally considered

necessary. Although the DCH has recently moved away from the express

“teach and wean” language, the Court agrees that the policy still exists. And

when the policy results in a significant decrease in nursing hours below the

level medically necessary, the Defendant violates the Medicaid Act. As

exemplified in many of the class members’ situations outlined in their motions

for preliminary injunctions, the weaning reductions are quite substantial over

time and reflect the assumption by DCH and Alliant that the caregiver, once

taught, can take over responsibility for major portions of the participant’s
                                       15
   Case 1:15-cv-01427-TWT Document 386 Filed 03/29/21 Page 16 of 19




skilled nursing care. The Defendant concedes that Alliant frequently

establishes a number of skilled nursing hours designed to meet the child’s

needs at the outset and then reduces those hours significantly over a period of

time as the caregiver is presumed to have been sufficiently trained to perform

many necessary skilled tasks. Pls.’ SOMF, at ¶¶ 38-40.

      The Court has already seen the existence of the “teach and wean” policy

when granting multiple class members’ motions for preliminary injunctions.

In these cases, the Defendant’s decision to reduce the skilled nursing hours

were not based on medical necessity but arbitrarily shifted more of the burden

of a child’s care to the caregiver without any consideration of caregiver’s

capacity to provide the care. For example, in M.H.’s case, the Alliant nurse who

reviewed his case testified that M.H.’s health had not improved, and his skilled

care needs remain unchanged. But the significant reductions were due to the

policy and practice of the GAPP program to wean nursing care if a child has

been medically stable.

      The Medicaid Act defines “private duty nursing services” as “nursing

services for beneficiaries who require more individual and continuous care

than is available from a visiting nurse or routinely provided by the nursing

staff of the hospital or skilled nursing facility.” 42 C.F.R. § 440.80. These

services must be provided by “a registered nurse or a licensed practical nurse”

and must be “[u]nder the direction of the beneficiary’s physician . . . .” Id . As

noted by the Plaintiffs, in Alberto N. v. Hawkins , No. 6:99-cv-459, 2007 WL
                                       16
   Case 1:15-cv-01427-TWT Document 386 Filed 03/29/21 Page 17 of 19




8429756, at *13 (E.D. Tex. June 8, 2007), the Eastern District of Texas found

that Texas Medicaid’s policies “requiring parents or guardians to provide a

portion of their child’s medically necessary nursing services deprive these

children of their entitlement to all medically-necessary nursing services, in

violation of the Medicaid Act, and are, therefore, invalid.” The Court agrees

that the determination of whether private nursing services are medically

necessary should be based on whether a service is medically necessary to

correct or ameliorate a beneficiary’s condition, not on whether or not the

caregiver is able to provide those skills. The Medicaid Act requires private duty

nursing services be provided by licensed nurses. It does not provide for the

delegation of activities which require the knowledge and skill of a licensed

nurse. Nothing in the Medicaid Act or its implementing regulations allows

states to avoid their obligation to provide medically necessary services based

upon non-medical criteria. The Court finds that the policy under which

caregivers are supposedly taught skilled nursing tasks and the child is then

weaned from skilled nursing hours originally considered necessary is unlawful

and undermines the purpose of the Medicaid Act.

      Finally, the Plaintiffs argue that the Defendant failed to consider the

capacity of the class members’ primary caregivers when determining how

many nursing hours are appropriate. Even if the Defendant’s teach and wean

policy was lawful under the Medicaid Act, it could only be accurately and fairly

executed by considering what amount of skilled nursing assistance can
                                       17
   Case 1:15-cv-01427-TWT Document 386 Filed 03/29/21 Page 18 of 19




reasonably be expected to be provided by the caregiver. That determination

would require consideration of limitations on the capacity of a particular

caregiver, social factors like jobs, other children, the caregiver’s own health,

and so forth. But since the Defendant should not be implementing a teach and

wean policy, this claim is moot. Because the undisputed facts show that the

alleged policies and practices in the class allegations exist and that they cause

numerous class members to be approved for fewer hours than are medically

necessary under the Medicaid Act, the Court grants the Plaintiffs’ Motion for

Summary Judgment.

      Aside from the class allegations’ argument in its Motion for Partial

Summary Judgment, the Defendant also maintains that the Georgia Medical

Care Foundation, currently known as Alliant, is a necessary party to this

action under Fed. R. Civ. P. 16. The Court disagrees. DCH is the single state

agency tasked with administering the Medicaid program and has the ultimate

responsibility to the Plaintiffs in this action. See Moore, 637 F.3d at 1238

(citing 42 U.S.C. § 1396a(a)(5)). DCH has an obligation to ensure that it

contracts with parties that will adequately carry out DCH’s obligations under

the Medicaid Act. Complete relief can be afforded without joining the GMCF.

Additionally, the Defendant seeks summary judgment on Plaintiff M.H.’s

individual claim for personal support services. But the Defendant’s argument

is unsupported by any specific facts or cites to the record sufficient to refute


                                       18
  Case 1:15-cv-01427-TWT Document 386 Filed 03/29/21 Page 19 of 19




Plaintiff M.H.’s claim. Thus, the Court denies the Defendant’s Motion for

Partial Summary Judgment.

                               IV.    Conclusion

      For the reasons stated above, this Court DENIES the Defendant’s

Motion for Partial Summary Judgment [Doc. 312] and GRANTS the Plaintiffs’

Motion for Summary Judgment [Doc. 314].

      SO ORDERED, this 29 day of March, 2021.



                              /s/Thomas W. Thrash
                              THOMAS W. THRASH, JR.
                              United States District Judge




                                     19
